     Case 2:20-cv-06049-FMO-AGR Document 16 Filed 09/10/21 Page 1 of 5 Page ID #:97




1
2
3
4
5
6
7
8
9
10
11
12
                                 UNITED STATES DISTRICT COURT
13
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                      WESTERN DIVISION
15
16    UNITED STATES OF AMERICA and             No. CV 20-06049-FMO (AGRx)
      THE STATE OF CALIFORNIA ex rel.
17    [UNDER SEAL]; and [UNDER SEAL],          ORDER RE ELECTION BY THE
      individually,                            UNITED STATES AND CALIFORNIA
18                                             TO DECLINE INTERVENTION AND
                 Plaintiff[s],                 UNSEALING OF CASE
19
                        v.                     [LODGED UNDER SEAL PURSUANT
20                                             TO THE FALSE CLAIMS ACT, 31
      [UNDER SEAL],                            U.S.C. §§ 3730(b)(2) and (3)]
21
                 Defendant[s].                 [FILED CONCURRENTLY UNDER
22                                             SEAL: NOTICE OF ELECTION BY THE
                                               UNITED STATES AND CALIFORNIA
23                                             TO DECLINE INTERVENTION AND
                                               STIPULATION RE UNSEALING OF
24                                             CASE]
25
26
27
28
     Case 2:20-cv-06049-FMO-AGR Document 16 Filed 09/10/21 Page 2 of 5 Page ID #:98




1
2
3
4
5
6
7
8
9
10
                               UNITED STATES DISTRICT COURT
11
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
                                    WESTERN DIVISION
13
14    UNITED STATES OF AMERICA and             No. CV 20-06049-FMO (AGRx)
      the STATE OF CALIFORNIA ex rel.
15    QUORINNE MORADO; and                     ORDER RE ELECTION BY THE UNITED
      QUORINNE MORADO, individually,           STATES AND CALIFORNIA TO
16                                             DECLINE INTERVENTION AND
                 Plaintiffs,                   UNSEALING OF CASE
17
                        v.                     [LODGED UNDER SEAL PURSUANT
18                                             TO THE FALSE CLAIMS ACT, 31
      AIMANT HOPSICE, INC.;                    U.S.C. §§ 3730(b)(2) and (3)]
19    OSAMAMWODE OGBEIWI, NPF;
      PETER BALINGIT, MD; and                  [FILED CONCURRENTLY UNDER
20    ARWENA BAUTISTA, RN,                     SEAL: NOTICE OF ELECTION BY THE
                                               UNITED STATES AND CALIFORNIA TO
21               Defendants.                   DECLINE INTERVENTION AND
                                               STIPULATION RE UNSEALING OF
22                                             CASE]
23
24
25
26
27
28
     Case 2:20-cv-06049-FMO-AGR Document 16 Filed 09/10/21 Page 3 of 5 Page ID #:99




1           The United States of America (“United States”) and the State of California
2     (“California”) having declined to intervene in the above-captioned action (“this action”)
3     pursuant to 31 U.S.C. § 3730(b)(4)(B) and Cal. Gov. Code § 12652(a)(3)(B), and the
4     United States, California, and qui tam plaintiff Quorrine Morado (the “relator”) having
5     stipulated to the unsealing of the case with certain exceptions, the Court now orders as
6     follows:
7           IT IS ORDERED that:
8           1.      The seal is lifted from this action in all respects, except as specified in
9     Paragraph 3 below. The Complaint is unsealed and the relator shall serve it upon the
10    defendants;
11          2.      This Order and the Notice of Election by the United States and California to
12    Decline Intervention and Stipulation Re Unsealing of Case are both unsealed, and the
13    relator shall serve both upon the defendants with the Complaint;
14          3.      All other contents of the Court’s file in this action, filed and lodged to date,
15    shall remain permanently under seal and shall not be made public or served upon any
16    defendant or other party or person;
17          4.      The seal is lifted as to all papers and records filed or lodged in this action
18    after the date of this Order;
19          5.      The parties shall serve all pleadings, notices, motions, orders, and other
20    papers hereafter filed or lodged in this action, including supporting memoranda and any
21    notice of appeal, upon the United States and California as provided for in 31 U.S.C.
22    § 3730(c)(3) and Cal. Gov. Code § 12652(f)(1); and
23    //
24    //
25    //
26    //
27    //
28    //
                                                     1
     Case 2:20-cv-06049-FMO-AGR Document 16 Filed 09/10/21 Page 4 of 5 Page ID #:100




1            6.     Should the relator or defendants propose that this action be dismissed,
2      settled, or otherwise discontinued, the parties shall provide the United States and
3      California with notice of the same and the Court will provide the United States and
4      California with an opportunity to be heard before ruling or granting its approval.
5            IT IS SO ORDERED.
6
7               September 10, 2021                              /s/
       Dated:________________________                   ________________________________
8                                                       FERNANDO M. OLGUIN
9                                                       UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
     Case 2:20-cv-06049-FMO-AGR Document 16 Filed 09/10/21 Page 5 of 5 Page ID #:101




1                                   PROOF OF SERVICE BY EMAIL
2            I am over the age of 18 and not a party to the above-captioned action. I am
3      employed by the Office of United States Attorney, Central District of California. My
4      business address is 300 North Los Angeles Street, Suite 7516, Los Angeles, California
5      90012.
6            On September 8, 2021 I served the [PROPOSED] ORDER RE ELECTION BY
7      THE UNITED STATES AND CALIFORNIA TO DECLINE INTERVENTION AND
8      UNSEALING OF CASE on each person or entity named below by e-mail.
9            Date of emailing: September 8, 2021. Place of emailing: Los Angeles,
10     California.
11           Person(s) and/or Entity(s) to whom emailed:
12
                PATRICK ALMONRODE
13              (patalmonrode@jtblawgroup.com)
                JASON T. BROWN
14              (jtb@jtblawgroup.com)
                BENJAMIN LIN
15              (ben.lin@jtblawgroup.com)
                BROWN, LLC
16              111 Town Square Place, Suite 400
                Jersey City, New Jersey 07310
17              Attorneys for Relator Quorrine Morado
18              LORA FOX MARTIN
                (lora.martin@doj.ca.gov)
19              Attorney for Plaintiff State of California
20
             I declare that I am a member of the bar of this Court.
21
             I declare under penalty of perjury that the foregoing is true and correct.
22
             Executed on September 8, 2021, at Los Angeles, California.
23
24
25                                              ROSS M. CUFF
26
27
28
                                                      3
